In addition to the reasons assigned by Judge Stoll for sustaining the validity of the service of the summons and complaint, the service as made on the defendant was a good one, under the authority of the cases of Metropolitan LifeInsurance Company v. Still et al., 140 S.C. 18, *Page 161 138 S.E., 401, and Dill-Ball Company v. Bailey, 103 S.C. 233,87 S.E., 1010. In the case first cited, following the rule laid down in the other case, this Court, refusing to upset the service of a summons and complaint, made somewhat irregularly, said the facts were "sufficient to show that the defendant was * * * fully informed of the pendency of the action," and the facts shown answered "all the purposes of a summons." The proof here clearly established that within due time the defendant received notice of the pendency of the action from the service of the summons and complaint made upon his wife.
Furthermore, what the defendant mainly sought was a trial of the action in Lexington County, wherein he claimed was his legal residence. The order of the Circuit Judge granted him what he wished.